Case 1:19-cr-00937-NRB Document 36 Filed 11/10/20 Page 1 of 1

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. ‘Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern District of New York
Executive Director Jennifer L. Brown

Attomey-in-Charge
November 10, 2020
By ECF and e-mail

Honorable Naomi Reice Buchwald
United States District Court
Southern District of New York
500 Pearl! Street

New York, New York 10007

Re: United States v. Michael Falu, 19 Cr. 937 (NRB)

  
  
 

I write on consent (Assistant U.S. Attorney Thomas Burnett) to respectfully request that f-
the Court adjourn sentencing in this matter to December 9, 2020, at 12:00 p.m. The adjournment C
will allow Mr. Falu to appear for sentencing in person. :

Thank you for your consideration of this request.

Duchwrt #
Respectfully submitted, —

/s/

Martin S. Cohen

Ass’t Federal Defender
(212) 417-8737

Ce: Thomas Burnett, Esq., by ECF
Michael Falu, MCC Register Number 07584-036
